                             Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 1 of 19

AO 106(Rev. 04/10) Application for a Search Warrant


                                                   United States District Court
                                                                                                for the
                                                                         Western District of New York

                                                  In the Matter of the Search of
                                (Hncflv dcsc'tlh' Ihe pn.'pt'riy lo he Sexinh'^ or iJctilify (hepcnon hy ruinie jnd addri'^.)


  A Samsung Galaxy cellular telephone, serial number RF8M73W5EJZ, in the care
 and custody of Homeland Sccurit>' Investigations located at 250 Delaware Avenue, Case No. 19-MJ-1I44
 S'" Floor, Buffalo NY 14202

                                                    APPLICATION FOR A SEARCH WARRANT

       I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty ofpeijury that I have reason to believe that on the following person or property (idcmify ihc person ordcsmivthc
property to he searched andyive its iocaiton)'.
            This warrant applies to information associated with SUBJECT PHONE,Samsung Galaxy cellular
telephone, serial number RF8M73W5EJZ, described further in Attachment A, which is attached hereto and
incorporated by reference herein.

Located in the Western District of New York, there is now concealed (uiemip the person or de.crihe the property i<>/v.ehed):
 Evidence, fhiits and instrumentalities pertaining to violations of Title 18, United States Code, Section
 2252A(a)(2)(A) and 2252A(a)(5)(B), as more fully set forth in Attachment B, which is attached hereto and
 incorporated by reference herein.

The basis for search under Fed. R. Crim. P. 41(c)is (check one or more):
            s evidence of a crime;
            s contraband, fruits of crime, or other items illegally possessed;
            S property designed for use, intended for use, or used in committing a crime;
            □ a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of Title 18, United States Code, Section 2252A(a)(2)(A) and 2252A(a)(5)(B).

The application is based on these facts;

            E     continued on the attached sheet.
            □ Delayed notice of                               days (give exact ending date if more than 30 days:                                                ) is
                  requested under 18 U.S.C. § 3103a, the basis of which is set forth on theJaitached sheet.

                                                                                                                      ^
                                                                                                                                                  "
                                                                                                                                     Applicom'^, itiii'hilun'

                                                                                                              KAREN L. WISNIEWSKI
                                                                                                              SPECIAL AGENT
                                                                                                              HOMELAND SECURITY INVESTIGATIONS
                                                                                                                                     Prhui'd mime' omi luh)

Sworn to before me and signed in ray presence.

Date: December             ^2019
                            (                                                                                                   /y
                                                                                                                                        (r
                                                                                                                                     y Judye s sipnMury


                                                                                                              HONORy\BLE JEREMIAH J. MCCy\RTHY
City and state: Buffalo. New York                                                                             UNITED STATES MAGISTRA TE JUDGE
                                                                                                                                       Vnnwd name (ind Tiflc'
             Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 2 of 19




                             AFFroAvrr in support of an
                         APPLICATION FOR A SEARCH WARRANT



        I, KAREN L. WISNIEWSKI,being duly sworn, depose and state the following:


                    I.     INTRODUCTION & AGENT BACKGROUND



        1.      I am a Special Agent with Homeland Security Investigations (HSI) and have

been so employed since March 2003. Prior to that, I was employed as a Special Agent with

the United States Customs Service since 1998. I am currently assigned to the Buffalo Field

Office of HSI and am assigned to the Child Exploitation Unit(CEU). As a member of the

CEU,I investigate the sexual exploitation ofchildren, including the production, distribution,

receipt, and possession of child pornography, coercion/enticement, and the transfer of

obscene material to minors in violation of Title 18, United States Code, Sections 2251, 2252,

2252A,2422, and 1470. I have received specialized training in the area ofchild pomography,

child exploitation, coercion/enticement, and I've had the opportunity to observe and review

numerous examples ofchild pomography, as defined in Title 18, United States Code, Section

2256.




        2.      This affidavit is submitted pursuant to Rule 41 ofthe Federal Rules ofCriminal

Procedure in support of an application for a search warrant for a Samsung Galaxy cellular

telephone identifiied by serial number RF8M73W5EJZ (hereinafter the "SUBJECT

PHONE"). The SUBJECT PHONE is more particularly described in Attachment A of this

Affidavit. The item to be searched is anticipated to possess evidence related the possession.
            Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 3 of 19




receipt, and distribution ofchild pornography in violation of18 U.S.C.§§ 2252A(a)(2)(A)and

2252A(a)(5)(B), as more specifically described in Attachment B of this Affidavit.


       3.      The statements in this affidavit are based in part on information provided to me

by other lavvr enforcement officers and my investigation of this matter. Since this affidavit is

submitted for the limited purpose ofsecuring a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth facts sufficient to

establish probable cause that contraband, evidence, fruits and instrumentalities involving the

possession, receipt, and distribution of child pornography are presently located on the

SUBJECT PHONE.


                                n.     RELEVANT STATUTES



       4.      Pursuant to Title 18, United States Code,Section 2252A(a)(2)(A), it is a federal

crime for any person to knowingly receive or distribute any child pornography that has been

mailed, or shipped or transported in interstate or foreign commerce by any means, including

by computer.


       5.      Pursuant to Title 18, United States Code, Section 2252A(a)(5)(B), it is a federal

 crime for any person to knowingly possess child pornography and knowingly access with

 intent to view, any material that contains images ofchild pornography that has been mailed

 or, using any means or facility of interstate or foreign commerce, has been shipped or

 transported in or affecting interstate or foreign commerce by any means, including by

 computer and that the images were produced using materials that have been mailed,shipped
            Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 4 of 19




 or transported in or affecting interstate of foreign commerce by any means including

 computer.



                  m.     THE INVESTIGATION AND FACTUAL BASIS


       6.      In August 2018, a rose-gold Apple iPhone 8 was turned into the New York

State Police ("NYSP") Barracks in Niagara Falls, NY. The individual who brought the

iPhone to the NYSP informed investigators that she had found the iPhone in a park in the

City ofNiagara Falls and that she had observed conversations on the phone discussing sexual

intercourse with minor children and observed images of young boys naked in bath tubs on the

phone.


       7.      An investigation by the NYSP based upon information found on the iPhone

and law enforcement checks determined that an individual named JEREMY SPEARS, date

ofbirth January 17,1998, was the owner ofthe iPhone.



       8.       On or about May 14, 2019, Niagara Falls City Court Judge James J. Faso

authorized a search warrant to search the contents of the iPhone. Pursuant to this warrant,

the Niagara Falls Police Department Forensic Unit conducted a forensic examination of the

iPhone. This examination revealed that the iPhone contained Twitter chats discussing sexual

intercourse with minor children and contained approximately 50 images of child

pornography. Your Affiant viewed the images recovered from the iPhone and confirmed the

presence of multiple images of suspected child pomography (as defined in Title 18, United

States Code, Section 2256). These images include the following:
           Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 5 of 19




              a.   The      first  file  is   an    image      with    the     file  path
                   "iphone/var/mobile/Media/Photodata/Thumbnails/V2/Photodata/C
                   PLAssets/group90/1110C3E3-CB91-4FEA-B862-
                   845AD0797BFCJPG/5003.JPG/5003.jpg_embedded_l.jpg. This image
                   depicts a nude pubescent minor male laying on a couch with his legs
                   spread open. His pants and underwear are oflfand the focus ofthe image
                   is his naked penis.

              b.   The second        file is     an    image    with     the file     path
                   "iphone/var/mobile/Media/Photodata/Thumbnails/V2/Photodata/C
                   PLAssets/group481/0BB95639-92B8-4292-AA95-
                   Fcc35CE0388D.JPG/5003.JPG/5003.JPG_embedded_l.jpg"                 This
                   image depicts a prepubescent minor male child lying naked on a bed with
                   the focus being on his naked penis.


                   The     third    file   is     an  image    with    a    file  path
                   "iphone/var/mobile/Media/Photodata/Thumbnails/V2/Photodata/C
                   PLAssets/group442/1B913E94-4B5A-4F69-B204-
                   A9D133232FC6.JPG/5003.jpg/5003.JPG_embedded_l.jpg.             This
                   image depicts a naked prepubescent boy kneeling with his hand on his
                   hip and the focus being his penis.


      9.      On November 1, 2019, JEREMY SPEARS gave a Mirandized statement to

New York State Police Investigators at the NYSP Barracks in Niagara Falls, New York. At

the time, SPEARS was in possession ofa Samsung Galaxy cellular telephone, the SUBJECT

PHONE. In his statement, SPEARS stated that he had actively searched for images of child

pornography using internet search engines Tumblr and Google using the SUBJECT PHONE.

SPEARS admitted that he has an addiction to child pornography and looks at it on the

SUBJECT PHONE 3 to 4 times a week.
         Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 6 of 19




       10.    SPEARS stated that he has shared images of child pomography with other

individuals over the internet. Additionally, SPEARS stated that in, addition to viewing the

images ofchild pomography, he had engaged in hands-on sexual conduct with a minor child

in West Virginia. SPEARS further stated that he wanted to "get rid of the stuff' on the

SUBJECT PHONE,referencing the images of child pomography and stated that there were

approximately 20 to 30 images ofchild pomography on the SUBJECT PHONE.


       11.    On November 1, 2019, SPEARS signed a New York State Police Voluntary

Consent to Search Form authorizing a search of the SUBJECT PHONE. SPEARS also

provided NYSP investigators with his password.       NYSP Investigator Donald Ginnane

secured the SUBJECT PHONE at the NYSP Barracks.



       12.    On November 1, 2019, SPEARS was charged, by way of felony complaint,

with five counts ofPossession ofSexual Performance by a Child(New York State Penal Law

§ 263.16) and five counts of Promoting the Sexual Performance of a Child(New York State

Penal Law § 263.15) in Niagara Falls City Court based upon images recovered from the

iPhone. On November 2,2019, SPEARS was arraigned in Niagara County City Court. Bail

was set in the amount of$10,000 bond or $20,000 cash. Defendant is currently incarcerated

at the Niagara County jail.


       13.    Your Affiant is submitting this application for a wanant to search SUBJECT

PHONE,as further described in Affidavit A. On November 12, 2019, NYSP Investigators
          Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 7 of 19




gave your affiant custody ofthe SUBJECT PHONE. An HSI chain ofcustody was initiated

and the SUBJECT PHONE was electronically secured by placing SUBJECT PHONE in

airplane mode so that it cannot be remotely erased. The SUBJECT PHONE was secured in

the HSI Forensic Lab located at 250 Delaware Avenue, Buffalo, NY and has remained in the

custody and care of HSI Buffalo since it was received on November 12,2019.


       14.    Based on the forgoing, there is probable cause to believe that evidence, fruits,

or contraband in violation of Title 18, United States Code, Section 2252A(a)(2)(A) and

2252A(a)(5)(B) will be found in the SUBJECT PHONE,as described in Attachment A.


                           IV.    TRAINING AND EXPERIENCE



       15.    Based upon my training and experience, computers, hard drives, removable

media and other electronic devices have the capacity to retain information, even after that

information has been deleted by the user. Thus, images, videos and other files including

correspondence in the form of emails, chat logs, and records associated with coercion,

enticement, promotion of sexual activity, as well as the production, receipt, distribution and

possession of child pornography may be recovered from electronic and digital media, even if

those files were previously deleted.


       16.    Based on my training, experience, and knowledge, and the experience ofother

law enforcement personnel involved in this investigation, I know that the Internet is a

worldwide computer network that connects computers and allows communications and the

transfer of data and information across state and national boundaries. Computer technology
            Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 8 of 19




and the Internet revolutionized the vv^ay in which child pornography is produced, distributed,

stored and communicated as a commodity and a further tool of child exploitation. For

instance;


               a.   Individuals can transfer photographs from a camera onto a computer-
                    readable format with a variety of devices, including scanners, memory
                    card readers, or directly from digital cameras, including those on most
                    cellphones.

               b.   Modems allow computers to connect to another computer through the
                    use oftelephone, cable, or wireless connection. Electronic contact can be
                    made to literally millions of computers around the world.

               c.   The capability of a computer to store images in digital form makes the
                    computer itself an ideal repository for child pornography. As explained
                    further below, personal ownership and quantity ofelectronic media in use
                    worldwide, and the storage capacity ofhome computers and other media,
                    have increased tremendously in the last decade and continue to grow.
                    Computer drives and other electronic storage media can store a huge
                    amount of visual images at very high resolution.

               d.   The Internet, the World Wide Web and other Intemet components afford
                    individuals many different and relatively secure and anonymous venues
                    for obtaining, viewing and trading child pornography or for
                    communicating with others to do so or to entice children.

               e.   Individuals can use online resources to retrieve, store and share child
                    pornography, including services offered by Intemet Portals such as
                    Google, America Online (ACL), Yahoo! and Hotmail, among others.
                    Online services allow a user to set up an account providing e-mail and
                    instant messaging services, as well as electronic storage ofcomputer files
                    in any variety of formats. A user can set up an online storage account
                    from any computer or cellular phone with access to the Intemet.
                    Evidence of such online storage of child pomography is often found on
                    the user's computer. Even in cases where online storage is used, evidence
                    of child pomography can be found on the user's computer in most
                    instances.

               f.   As is the case with most digital technology, computer communications
                    can be saved or stored on hardware and computer storage media used for
                    these purposes. Storing this information can be intentional,i.e., by saving
                    an e-mail as a file on the computer or saving the location ofone's favorite
                    web sites in, for example, bookmarked files. However, digital
Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 9 of 19




        information can also be retained unintentionally, e.g., traces of the path
        of an electronic communication may be automatically stored in many
        places (e.g., temporary files or ISP client software, among others). In
        addition to electronic communications, a computer user's Internet
        activities generally leave traces or footprints in the web cache and history
        files ofthe browser used. Such information is often maintained for very
        long periods of time until overwritten by other data.

   g.   The interaction between software applications and the computer
        operating systems often results in material obtained from the Internet
        being stored multiple times, and even in different locations, on a
        computer hard drive without the user's knowledge. Even ifthe computer
        user is sophisticated and understands this automatic storage of
        information on his computer's hard drive, attempts at deleting the
        material often fail because the material may be automatically stored
        multiple times and in multiple locations within the computer media. As
        a result, digital data that may have evidentiary value to tois investigation
        could exist in the user's computer media despite, and long after, attempts
        at deleting it. A thorough search ofthis media could uncover evidence of
        receipt, distribution and possession ofchild pornography.

   h.   Data that exists on a computer is particularly resilient to deletion.
        Computer files or remnants ofsuch files can be recovered months or even
        years after they have been downloaded onto a hard drive, deleted or
        viewed via the Internet. Electronic files downloaded to a hard drive can
        be stored for years at little to no cost. Even when such files have been
        deleted, they can be recovered months or years later using readily-
        avaHable forensic tools. When a person deletes a file on a home
        computer, the data contained in the file does not actually disappear,
        rather, the data remains on the hard drive until it is overwritten by new
        data. Therefore, deleted files or remnants of deleted files, may reside in
        free space or slack space, that is, in space on the hard drive that is not
        allocated to an active file and is left unused and free to store new data.
        Such residual data may remain in free space for long periods of time
        before it is overwritten by new data. In addition, a computer's operating
        system may also keep a record of deleted data in a swap or recovery file.
        Similarly, files that have been viewed via the Internet are automatically
        downloaded into a temporary Internet directory or cache. The browser
        typically maintains a fixed amount of hard drive space devoted to these
        files, and the files are only overwritten as they are replaced with more
        recently viewed Internet pages. Thus, the ability to retrieve residue ofan
        electronic file from a hard drive depends less on when the file was
        downloaded or viewed than on a particular user's operating system,
        storage capacity and computer habits.
         Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 10 of 19




       17.     In addition, based on my training and experience, and the training and

experience of other law enforcement officers with whom I have had discussions, I have

learned that individuals who produce, distribute/receive, and possess child pornography are

often individuals who have a sexual interest in children and in images of children, and that

there are certain characteristics common to such individuals:



              a.   Individuals who have a sexual interest in children or images of children
                    may receive sexual gratification, stimulation, and satisfaction from
                   contact with children; or from fantasies they may have viewing children
                   engaged in sexual activity or in sexually suggestive poses, such as in
                   person, in photographs, or in other visual media; or from literature
                   describing such activity.

              b.   Individuals who have a sexual interest in children or images of children
                    may collect sexually explicit or suggestive materials,in a variety of media
                   including online accounts and devices such as the SUBJECT PHONE.
                   Individuals who have a sexual interest in children or images of children
                   oftentimes use these materials for their own sexual arousal and
                   gratification. Further, they may use these materials to lower the
                   inhibitions of children they are attempting to seduce, to arouse the
                   selected child partner, or to demonstrate the desired sexual acts.

              c.   Likewise, individuals who have a sexual interest in children or images of
                   children often maintain their collections that are in a digital or electronic
                   format in a safe, secure, and private environment, such as a computer or
                   on an online account, or on smart phones such as the SUBJECT
                   PHONE. These collections are kept to enable the individual to view the
                   collection, which is valued highly.

              d.   Individuals who have a sexual interest in children or images of children
                   also may correspond with and/or meet others to share information and
                   materials; conceal such correspondence as they do their sexually explicit
                   material; and often maintain lists of names, addresses, and telephone
                   numbers of individuals with whom they have been in contact and who
                   share the same interests in child pornography.

              e.   Individuals who have a sexual interest in children or images of children
                    prefer not to be without their child pornography for any prolonged time
        Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 11 of 19




                   period. This behavior has been documented by law enforcement officers
                   involved in the investigation ofchild pomography throughout the world.

                   Individuals can use online resources to retrieve, store and share child
                   pomography, including services offered by Internet Portals such as
                   Google, America Online(AGL), Yahoo!and Hotmail, among others, all
                   of which can be accessed by the SUBJECT PHONE. Online services
                   allow a user to set up an account providing e-mail and instant messaging
                   services, as well as electronic storage of cellular telephone files in any
                   variety offormats. A user can set up an online storage account from any
                   cellular telephone with access to the Intemet. Evidence of such online
                   storage of child pomography is often found within the device used to
                   access the account, such as the SUBJECT PHONE.


      V.      BACKGROUND ON COMPUTERS AND EVIDENCE ASSESSMENT
             PBOCFSS TN rmr D PORNOGRAPHY AND CHILD EXPLOITATION
                                         INVESTIGATION



       18.    This warrant seeks permission to locate not only computer files that might serve

as direct devices were used, the purpose oftheir use, and who used them.


       19.    As described above, and in Attachment B, this application seeks permission to

search and seize certain digital evidence that might be found in the SUBJECT PHONE,in

whatever form it is found. One form in which the records might be found is stored on a

computer's hard drive, mobile computing device, or other electronic media. Some of these

electronic records might take the form of files, documents, and other data that is user-

generated. Some of these electronic records, as explained below, might take a form that

becomes meaningful only upon forensic analysis. In addition to user-generated documents

(such as messages, picture and movie files), computing devices can contain other forms of

electronic evidence that are not user-generated. In particular, a computing device may
         Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 12 of 19




contain records ofhow a computer or mobile device has been used, the purposes for which it

was used and who has used these records, as described further in the attachments.

       20.    Based upon my knowledge, training, and experience, as well as information

related to me by agents and others involved in the forensic examination of digital devices, I

know that segregating information before commencement ofthe review ofdigital evidence by

the examining agent is inconsistent with the evidence assessment process in child

pornography and online child exploitation investigations. This is true in part because the

items to be searched will not only contain child pomography,but also will contain the identity

of the user/possessor of the child pomography as well as evidence as to the programs and

software used to obtain the child pomography, which may be located throughout the areas to

be searched. In addition, it is not possible to know in advance which computing device or

storage media will contain evidence of the specified crimes, and often, such evidence is

contained on more than one computer/device or digital storage device. Further:

              a.    Searching digital devices can be a highly technical process that requires
                    specific expertise, specialized equipment and knowledge of how
                    electronic and digital devices are often used in child pomography and
                    online child exploitation matters. There are so many types of digital
                    devices and software in use today that it is impossible to bring to the
                    search site all of the necessary technical manuals and specialized
                    equipment necessary to conduct a thorough search.

              b.    Because of the numerous types of digital devices and software that may
                    contain evidence in child pomography and online child exploitation
                    cases, it may also be necessary to consult with specially trained personnel
                    who have specific expertise in the type of digital device, software
                    application or operating system that is being searched in an off-site and
                    controlled laboratory environment.

              c.    Because digital data is particularly vulnerable to inadvertent or
                    intentional modification or destruction, searching digital devices can
Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 13 of 19




         require the use of precise, scientific procedures that are designed to
         maintain the integrity of digital data and to recover "hidden," erased,
         compressed, encrypted or password-protected data. Data hiding analysis
         can be useful in detecting and recovering such data and may indicate
         knowledge, ownership, or intent. The recovery of"hidden" data is highly
         specialized and time-intensive. For this reason, on-site key word searches
         are not sufficient to recover inadvertently or intentionally modified or
         destroyed data. Similarly, miming hash values on-site to find files that
         contain child pomography is not an adequate on-site review and seizure
         procedure, because while hash values locate previously identified files of
         child pomography, they do not capture files that are the result of new
         production, images imbedded in an alternative file format, or images
         altered, for instance, by a single pixel. As a result, a controlled
         environment, such as a law enforcement laboratory, is essential to
         conducting a complete and accurate analysis of data stored on digital
         devices.

    d.   The volume of data stored on many digital devices will typically be so
         large that it will be highly impractical to search for data during the
         execution of the physical search of the premises. A single megabyte of
         storage space is the equivalent of 500 double-spaced pages of text. A
         single gigabyte of storage space, or 1,000 megabytes, is the equivalent of
         500,000 double-spaced pages of text. Storage devices capable of storing
         500 gigabytes(GB)of data are now commonplace in desktop computers.
         Consequently, each non-networked, desktop computer found during a
         search can easily contain the equivalent of 240 million pages of data.
         Further, a 500 GB drive could contain as many as approximately 450 full
         mn movies or 450,000 songs. As examining this quantity ofdata can take
         weeks or months, depending on the volume of the data stored, it would
         be impractical to attempt this kind of data search on-site.

    e.   Electronic files or remnants ofsuch files can be recovered months or even
         years after they have been downloaded onto a hard drive, deleted or
         viewed via the Internet. Electronic files saved to a hard drive can be
         stored for years with little or no cost. Even when such files have been
         deleted, they can be recovered months or years later using readily-
         available forensics tools. Normally, when a person deletes a file on a
         computer, the data contained in the file does not actually disappear;
         rather, that data remains on the hard drive until it is overwritten by new
         data. Similarly, files that have been viewed via the Internet are
         automatically downloaded into a temporary Internet directory or cache.
         The browser typically maintains a fixed amount of hard drive space
         devoted to these files, and the files are only overwritten as they are
Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 14 of 19




         replaced with more recently viewed Intemet pages. Thus, the ability to
         retrieve residue of an electronic file from a hard drive depends less on
         when the file was downloaded or viewed than on a particular user's
         operating system, storage capacity, and computer habits. Recovery of
         residue ofelectronic files from a hard drive requires specialized tools and
         a controlled laboratory environment.

    f.   Digital device users can attempt to conceal data within digital devices
         through a number of methods, including the use of innocuous or
         misleading filenames and extensions. For example, files with the
         extension ".jpg" often are image files; however, a user can easily change
         the extension to ".txt" to conceal the image and make it appear that the
         file contains text. Digital device users may also attempt to conceal data
         by using encryption, which means that a password or physical device,
         such as a "dongle" or "keycard," is necessary to decrypt the data into
         readable form. In addition, digital device users can conceal data within
         another seemingly unrelated and irmocuous file in a process called
         "steganography." For example, by using steganography, a digital device
         user can conceal text in an image file that cannot be viewed when the
         image file is opened. "Digital devices may also contain "booby traps"
         that destroy or alter data if certain procedures are not scrupulously
         followed." A substantial amount of time is necessary to extract and sort
         through data that is concealed, encrypted, or subject to booby traps, to
         determine whether it is evidence, contraband or instrumentalities of a
         crime.

    g.   Further, in finding evidence of how a computer has been used, the
         purposes for which it was used, and who has used it, sometimes it is
         necessary to establish that a particular thing is not present on a hard drive
         or that a particular person (in the case of a multi-user computer) was not
         a user of the computer during the time(s) of the criminal activity. For
         instance, based upon my knowledge, training, and experience, as well as
         information related to me by agents and others involved in the forensic
         examination of digital devices, I know that when a computer has more
         than one user, files can contain information indicating the dates and times
         that files were created as well as the sequence in which they were created,
         so that evidence of whether a user accessed other information close in
         time to the file creation dates, times and sequences can help establish user
         identity and exclude other users from computer usage during relevant
         times.


    h.   Because the absence of particular data on a digital device may provide
         evidence ofhow a digital device has been used, what it has been used for.
         Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 15 of 19




                    and who has used it, analysis of the digital device as a whole may be
                    required to demonstrate the absence of particular data. Such evidence of
                    the absence of particular data on a digital device is not segregable from
                    the digital device.
                    The types ofevidence described above may be direct evidence ofa crime,
                    indirect evidence ofa crime indicating the location ofevidence or a space
                    where evidence was once located, contextual evidence identifying a
                    computer user, and contextual evidence excluding a computer user. All
                    of these types of evidence may indicate ownership, knowledge, and
                    intent. This type ofevidence is not "data" that can be segregated, that is,
                    this type of data cannot be abstractly reviewed and filtered by a seizing or
                    imaging agent and then transmitted to investigators. Rather, evidence of
                    this type is a conclusion, based on a review of all available facts and the
                    application of knowledge about how a computer behaves and how
                    computers are used. Therefore, contextual information necessary to
                    understand the evidence also falls within the scope ofthe warrant.


                  VI.    SEARCH METHODOLOGY TO BE EMPLOYED



       21.    The SUBJECT PHONE has been seized for an off-site search for evidence that

is described in Attachment B ofthis warrant. Consistent with the information provided within

this affidavit, contextual information necessary to understand the evidence, to identify the

user/possessor of the child pornography, and to establish admissibility of the evidence in

subsequent legal proceedings will also be sought by investigative agents.


       22.    Additional techniques to be employed in analyzing the SUBJECT PHONE will

include(1)surveying various file directories and the individual files they contain;(2)opening

files to determine their contents;(3)scanning storage areas;(4)performing key word searches

through all electronic storage areas to determine whether occurrences oflanguage contained

in such storage areas exist that are likely to appear in the evidence described in this affidavit
         Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 16 of 19




and its attachments; and (5) performing any other data analysis techniques that may be

necessary to locate and retrieve the evidence described in this affidavit and its attachments.


       23.    Because it is expected that SUBJECT PHONE may constitute (1)

instrumentality of the offense,(2) fruit of criminal activity,(3) contraband, or (4) evidence

otherwise unlawfully possessed, it is anticipated that such evidence will not be returned to the

owner and that it will be either forfeited or ultimately destroyed in accordance with the law

at the conclusion of the case. However, if after careful inspection, investigators determine

that the SUBJECT PHONE does not contain (1) instrumentality of the offense,(2) fhiit of

crimmal activity,(3)contraband,(4)evidence otherwise unlawfully possessed, or(5)evidence

of the person who committed the offense and under what circumstances the offense was

committed, then such items seized will be returned.


                                     vn.    CONCLUSION

       24.    Based upon the forgoing, the undersigned respectfully submits that there is

probable cause to believe that evidence, fruits and instrumentalities of violations of Title 18,

United States Code Sections 2252A(a)(2)(A)and 2252A(a)(5)(B), as specifically described in

Attachment B to this application, are presently located within the SUBJECT PHONE. The

undersigned therefore respectfully requests that the attached warrant be issued authorizing a

search for the items listed in Attachment B within the SUBJECT PHONE,which is described

in Attachment A to this application.
         Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 17 of 19




       25.     This Court has jurisdiction to issue the requested warrant because it is "a court

of competent jurisdiction" as defined by 18 U.S.C. § 2711, 18 U.S.C. §§ 2703(a),(b)(1)(A)&

(c)(1)(A). Specifically, this Court is a District Court of the United States that has jurisdiction

over the offenses being investigated. 18 U.S.C. § 2711(3)(A)(i).




                                                    Karen L/Wisniewski, Special Agent
                                                    Homeland Security Investigations

Sworn to before me this ^/T^day of
December, 2019


Jer^iah J. l^Carthy
United States Magistrate Judge
    Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 18 of 19




                               ATTACHMENT A


a. Samsung Galaxy cellular telephone, serial number RF8M73W5EJZ, which is
   currently in the custody of Homeland Security Investigations' Forensic Laboratory,
   250 Delaware Avenue,8* floor, Buffalo, NY.




                                   ii liliLb JllAi'.        i:
           Case 1:19-mj-01144-JJM Document 1 Filed 12/09/19 Page 19 of 19




                                        ATTACHMENTS

                     ITEMS TO BE SEARCHED FOR AND SEIZED



       a.    Visual depictions, including still images, videos, films or other recordings, of
child pornography or minors engaged in sexually explicit conduct, as defined in Title 18,
United States Code, Section 2256, and any mechanism used for the production, receipt,
distribution, advertisement, or storage ofthe same;

       b.      Records, correspondence, evidence and data contained on SUBJECT PHONE
pertaining to the production, possession, receipt or distribution ofchild pornography, in any
form, as defined in 18 U.S.C. §2256(8), and the enticement of minors, in any form;

       c.      Information pertaining to or related to an interest in child pornography or the
visual depiction of the sexual exploitation of a child, including any and all documents,
records, images, videos, emails, email software, associated email addresses, email address
book contents, intemet history, browsing history, internet search history, cookies, deleted
files, bookmarked and favorite web pages, user typed web addresses, desktop shortcuts, path
and file names for files opened through any media and/or image viewing software, chat
software, chat files, chat logs, chat names used, peer to peer software, peer to peer files,
newsgroup postings by the user, IP addresses assigned, and other evidence pertaining to the
possession ofchild pornography;

      d.     Documents and records contained on the SUBJECT PHONE regarding the
ownership and/or possession of the searched property;

       e.      Records and data relating to the identification of Intemet Service Provider
accounts;


      f.      Records and data showing the identity of any user of the SUBJECT PHONE
and any digital device connected to or associated with the SUBJECT PHONE;and

      g.    During the course of the search, photographs of the item referenced in
Attachment A may also be taken to record the condition thereof and/or the location ofitems
therein.
